Mr. Justice Paxson
delivered the opinion of the court, March 21st 1881.
This was a writ of quo w'arranto, issued at the relation of the attorney-general, requiring the defendants to show by what authority they hold and exercise the office of associate judges of Fayette county.
It appears, by the suggestion filed, that Fayette county has a population of forty thousand inhabitants; that by the Act of 9th April 1874, Pamph. L. 54, it was designated as the Fourteenth Judicial District, “ to which the county of Greene is herebj' attached that the associate judges of Fayette county, in office at the time of the adoption of the Constitution, remained in office until the expiration of their respective terms; that the defendants were elected after such expiration, and have continued in office since *302that time under the belief that Fayette county is still entitled to associate judges.
We are met at the threshold of the case by a denial of our jurisdiction. Sect. 3 of art. V. of the Constitution declares the jurisdiction of the Supreme Court shall extend over the state, and the judges thereof shall have original jurisdiction in cases * * of “ quo warranto, as to all officers of the Commonwealth whose jurisdiction extends over the state.” It is objected that the jurisdiction of a judge of the Common Pleas'does not extend over the state, but is confined to. his judicial district, from which it is argued that he is not “an officer of the Commonwealth” whose right to hold his office can be inquired into by this court upon a writ of quo warranto. If this position be sound, there would be no remedy in such cases, as neither the Constitution nor any Act of Assembly confers such jurisdiction upon the Courts of Common Pleas, and a person who had intruded himself into the office of president or associate judge of such court could hold the office so usurped indefinitely. We are not driven to this unfortunate position, as we regard the question of our jurisdiction as free from difficulty. That judges of the Common Pleas are state officers is not denied: Leib v. Commonwealth, 9 Watts 200. While their jurisdiction for many purposes-is confined to their respective judicial districts, it is equally true that for some purposes it extends over the state. Witnesses may be subpoenaed in any portion of the state, and their attendance compelled by attachment in any county of the state by the Court of Common Pleas of such county. In many instances, original process may issue from such courts to other counties throughout the state. The 3d section of the Act of 13th June 1836, Pamph. L. 572, the Act of 4th March 1862, Id. 79, and the Act of 24th April 1857, Id. 318, are cited as illustrations. Many similar acts might be referred to were it necessary. We need not pursue this branch of the case further. It is too plain for argument. We are of opinion that a judge of the Court of Common Pleas is an officer whose jurisdiction extends over the state, within the meaning of the 3d section of the 5th article of the Constitution. It follows, that this court has jurisdiction to inquire, upon quo warranto, by what right the defendants hold the offices which they respectively claim.
We pass now to the main question in the case. Its solution must depend chiefly upon the construction which should be placed upon the 5th section of the 5th article (Judiciary) of the Constitution. The language of said section is as follows i “ Whenever a county shall contain forty thousand inhabitants, it shall constitute a separate judicial district, and shall select .one judge, learned in the law, and the General Assembly shall provide for additional judges as the business of the said districts may require. Counties. containing a population less than is sufficient to constitute separate *303districts shall be formed into convenient single districts, or, if necessary, may be attached to contiguous districts, as the General Assembly may provide. The office of associate judge not learned in the law is abolished in counties forming separate districts; but the several associate judges in office when this Constitution shall be adopted shall serve for their unexpired terms.”
The Act of 1874, to which reference has been made, was passed to give effect to this constitutional provision, and designates the different judicial districts throughout the state.
It is clearly the right of Fayette county, having a population of forty thousand inhabitants, to be a separate judicial district. Hence it was entirely proper for the legislature to designate it as the fourteenth district.
Counties having forty thousand inhabitants are entitled to three privileges under the 5th article. They are: 1. The right to be a separate judicial district; 2. The right to have a resident law judge; and 3. The right not to have associate judges. As these rights rest upon the fundamental law, it is not in the power of the legislature to take them away. The designation in the Act of 1874 of Fayette county as the fourteenth judicial district is the equivalent of declaring it a separate district. To hold otherwise would convict the legislature of a wilful violation of the Constitution.
It was urged, however, that by attaching Greene county to Fayette, under the provision of the 5th article, Fayette lost its distinctive character as a separate district, and that Greene became a part of the district. This proposition cannot be' sustained without writing something into the Constitution that is not there. It does not say that counties with forty thousand inhabitants shall be separate judicial districts, excepting where a county with a less population is attached thereto. There is nothing in the language of the Constitution to indicate that Fayette county loses any of its rights as a separate district by having Greene attached.
The word “ attached” in the 5th article, and in the Act of 1874, mus‘t be understood according to its popular meaning. It vras well said in Monongahela Navigation Company v. Coons, 6 W. & S. 114, that constitutions are for the million, not for the mere inspection of lawyers, and are expressed in terms that are most familiar to them, that they may discern their rights and duties. What would the citizen of average intelligence understand by the word attach ? Precisely what the lexicographers define it to mean, o tie or fasten, to hind; as to fasten one substance to another by a string or glue.” — Webster. Surely he would never dream that when one thing is attached to another, the thing attached became a part of the thing to which it is attached. You may attach a chain to a watch, but it does not thereby become a watch, nor any part thereof. Nor does a small county attached to a separate judi*304cial district become a part of such district by virtue of such attachment. To hold that it does, would require us to give a forced and unreasonable construction to the word attached, as well as to disregard the plain mandate of the Constitution, which declares that counties with a population of forty thousand inhabitants shall constitute a separate judicial district.
The Constitution having in language too clear to be misunderstood defined the rights of Eayette county as a separate district, I will consider for a moment the rights and position of Greene as am attached county. Among them are, 1st. The right to have associate judges resident in the county; and, 2d. The right to have the president judge of Eayette to preside in her courts, and to attend to all such business as requires his action. For such purposes Greene is in the same position as if she were one of the counties of a single district.
In such case, however, it might fall to her lot, to have a resident president judge, which can never be the case while attached to Fayette. If there'is anything clear in the Constitution, it is that the mere attachment of Greene to Fayette does not change any of the rights of the latter county.
I grant that the position of an attached county is anomalous. It was probably intended to be so. It would have been very easy for the framers of the Constitution to have provided in that instrument that such a county should be a part of the judicial district to which it should be attached. But they carefully refrained from doing so, and, we must presume, for sufficient reasons. Its position, at most, is temporary. It may become a separate district by increase of population, or may be made a part of a single district; and I have no doubt this guarded language was used in the Constitution to prevent what has just occurred here, viz., an attempt on the part of associate judges to hold their offices in separate districts where, by reason of there being a resident law judge, they are not needed. It is impossible to read the Constitution, or the debates of the convention which framed it, without coming to the conclusion it was intended to abolish the office of associate judge in all counties where a president judge is obliged to reside — that is, in all “ counties forming separate districtsand in attaching a county to a separate district the separate character of the district is presumed, so far as it concerns the office of associate judges not learned in the law. Further than this it is not necessary for us to go. It may be that in some sense and for some purposes Greene county may be a portion of the Fourteenth District. It is certainly a portion of the territory over which the judge of Fayette is required to preside, and in this sense the words “ district” and “ territory” may perhaps be considered as convertible terms. But it cannot be regarded as a part of the district in the sense of taking from Fayette county any of its rights as a separate district; it is *305not so written in the Constitution, nor do we see any good reason why we should give that instrument such a construction.
We have seen that Greene as an attached county has all the rights necessary for the holding of her courts and the proper administration of the law. It is said, however, that the construction we have placed upon the Constitution denies to her people the right to vote for president judge: this does not necessarily follow. The 15th section of the 5th article provides, “All judges learned in the law, except the judges of the Supreme Court, shall bo elected by the qualified electors of the respective districts over which they are to preside. Speaking for myself, it may possibly be that, in favor of the right of suffrage and for election purposes, the word “ districts” in this section may be construed to mean territory, so that in the case of an election for president judge of the Fourteenth District, the voters of the entire territory over which he is to preside may vote at such election. This, however, is a mere suggestion, not even an opinion of my own. No such question is before us, nor can it be decided in this proceeding. Any attempt to do so would embarass us in the future when such a case is brought before us, if it should be.
Even if there be a casus omissus in the Constitution in this respect, it would be no reason why we should deprive Fayette county of rights clearly given by the fundamental law. We can neither amend the Constitution or make the law. If any remedy is needed, we leave it to the legislative department of the government where it properly belongs.
This evil, if it exists, is not serious nor of a permanent character. It has often happened in the past that in the erection of new judicial districts, or by transferring a county from one district to another, the courts of a county have been presided over for years by a judge who was not voted for by its electors. And such instances may occur in the future under apportionments under the new constitution. Such slight imperfection in the working of that instrument in isolated cases is no good reason for interfering with a general system which, as a whole, is commendable and may be found useful.
And now, March 21st 1881, after hearing and upon due consideration, judgment is entered for the Commonwealth ; and it is further ordered and adjudged by the court that the said David W. C. Dumhauld and Griffith Roberts be and they are hereby respectively ousted from the office of associate judge of the Court of Common Pleas of Fayette county, and from the franchises, fees and emoluments thereof, and that they pay the costs of this proceeding.